Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending in the application.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on October 8, 2021.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  the semi-colon after the last R3 substituent should be deleted.  

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, under the definition of variable R8, an “and” should be added before “
    PNG
    media_image1.png
    83
    96
    media_image1.png
    Greyscale
” for proper Markush language format (line 2 of page 4).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, 8 and 13-15 are rejected under 
35 U.S.C. 102(a)(2) as being anticipated by Lange et al. {US Patent 10,919,852}.
Lange et al. disclose, and claim in claim 23, the compound (columns 45-46),

    PNG
    media_image2.png
    265
    610
    media_image2.png
    Greyscale

{a compound of present formula (I), 
    PNG
    media_image3.png
    280
    541
    media_image3.png
    Greyscale
, 
wherein m=1 and R4=halo; 
n’=3; 
Z=-O(CH2)n-Ar where n=1 and Ar=pyridyl substituted with cyano; 
R2=C1 alkyl; 
R3= 
    PNG
    media_image4.png
    112
    155
    media_image4.png
    Greyscale
 where v=2 and RV=hydroxy; and 
R5=-(CH2)wNRqR8 where w=1, Rq=hydrogen and R8=carboxy-C3alkyl 
wherein the alkyl part of the carboxy-alkyl is substituted with one 
hydroxy}. 

Lange et al. disclose other compounds as well which anticipate the present claimed invention such as the 3rd and 4th compounds disclosed in columns 63-64 {which are Compounds 1.010 and 1.009, respectively, in his provisional application on page 50},


    PNG
    media_image5.png
    244
    625
    media_image5.png
    Greyscale

{a compound of present formula (I), 
    PNG
    media_image3.png
    280
    541
    media_image3.png
    Greyscale
, 
wherein m=1 and R4=halo; 
n’=3; 
Z=-O(CH2)n-Ar where n=1 and Ar=pyridyl substituted with cyano; 
R2=halo; 
R3= 
    PNG
    media_image4.png
    112
    155
    media_image4.png
    Greyscale
 where v=2 and RV=hydroxy; and 
R5=-(CH2)wNRqR8 where w=1, Rq=hydrogen and R8=carboxy-C3alkyl 
wherein the alkyl part of the carboxy-alkyl is substituted with one 
hydroxy};

    PNG
    media_image6.png
    178
    442
    media_image6.png
    Greyscale

{a compound of present formula (I), 
    PNG
    media_image3.png
    280
    541
    media_image3.png
    Greyscale
, 
wherein m=1 and R4=halo; 
n’=3; 
Z=-O(CH2)n-Ar where n=1 and Ar=pyridyl substituted with cyano; 
R2=halo; 
R3= 
    PNG
    media_image4.png
    112
    155
    media_image4.png
    Greyscale
 where v=2 and RV=hydroxy; and 
R5=-(CH2)wNRqR8 where w=1, Rq=hydrogen and R8=carboxy-C3alkyl 
wherein the alkyl part of the carboxy-alkyl is substituted with one 
hydroxy}. 

Lange et al. disclose pharmaceutical compositions comprising his compounds together with pharmaceutically acceptable carriers, diluents or excipients (column 20, lines 9-25).  Lange et al. disclose that his compounds enhance, stimulate, modulate and/or increase the immune response in a subject as well as inhibit growth, proliferation or metastasis of cancer cells in a subject (column 24, lines 5-23).
Lange et al. claim priority to Provisional Application 62/538,123, filed July 28, 2017.  The first cited compound above is Compound 1.005 and is disclosed in the provisional application in Table 1 on page 49.  The provisional application discloses pharmaceutical compositions comprising the compounds together with pharmaceutical carriers, diluents or excipients {paragraphs [0054]-[0058] on pages 21-22}.  The provisional application discloses that the compounds enhance, stimulate, modulate and/or increase the immune response in a subject as well as inhibit growth, proliferation or metastasis of cancer cells in a subject {paragraphs [0074]-[0076] on page 27}.  Therefore, Lange et al. anticipate the present claimed invention.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-8, 10, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. {US Patent 10,919,852}.
Determination of the scope and content of the prior art (MPEP §2141.01)
Applicant claims compounds of formula (I),

    PNG
    media_image3.png
    280
    541
    media_image3.png
    Greyscale
,
wherein m can represent 0, 1, or 2; 
n’ can represent 1, 2 or 3; 
Z can -O(CH2)n-Ar; 
n can represent 1, 2, 3, or 4; 
Ar can represent phenyl or pyridyl, each can 
optionally be substituted with halo or cyano; 
R2 can represent hydrogen, C1-C3 alkyl or halo; 
R3 can represent 
    PNG
    media_image4.png
    112
    155
    media_image4.png
    Greyscale
 ;
v can represent 1 or 2;
RV can represent C1-C3 alkyl or hydroxy;
R4 can represent C1-C4 alkyl or halo; 
R5 can represent -(CH2)wNRqR8; 
w can represent 1, 2, 3, or 4; 
Rq can hydrogen; 
R8 can represent carboxy-C3alkyl wherein the alkyl 
part of the carboxy-alkyl is substituted with 
one hydroxy. 

Lange et al. teach and claim compounds of formula (I), 

    PNG
    media_image7.png
    304
    554
    media_image7.png
    Greyscale

wherein 
each R1a, R1b, R1c and R1d is independently 
selected from the group consisting of H, 
halogen and C1-4 alkyl;
L is a linking group 
    PNG
    media_image8.png
    97
    110
    media_image8.png
    Greyscale
 where 
q can represent 1,2, 3 or 4;
Z is selected from the group consisting of 
pyrrolidinyl and piperidinyl, each 
optionally substituted with from 1 to 3 
groups independently selected from 
halogen, hydroxy, C1-3 alkyl and -CO-2H;
each R2a, R2b and R1c is independently selected 
from the group consisting of hydrogen, 
halogen and -Rd where Rd can represent C1-8 
alkyl;
R3 can represent -NRgRh where Rg can represent 
hydrogen and Rh can represent C1-8 alkyl-
CO2R where the C1-8 alkyl portions of Rh are 
optionally substituted with OH such as 
R3 can represent
    PNG
    media_image9.png
    137
    544
    media_image9.png
    Greyscale
;
R4 can represent -O-C1-4alkyl-C6-10aryl or -O-C1-4 
alkyl-C5-10heteroaryl, each optionally 
substituted with 1 to 5 R4a where 
R4a can represent halogen, -CN- or -Rm 
where Rm can represent C1-8 alkyl;
R6a can represent hydrogen;
m can represent 0; and
n can represent 0.
See columns 8-12, 45, 46 and 62-64 in Lange et al. and especially the 3rd and 4th compounds disclosed in columns 63-64 as well as claims 1 and 21-25 (columns 253-255 and 260).  The compounds of Lange et al. are either structurally the same as (see above 102 rejection) or structurally similar to the present claimed compounds.  Lange et al. teach pharmaceutical compositions comprising his compounds together with pharmaceutically acceptable carriers, diluents or excipients (column 20, lines 9-25).  Lange et al. teach that his compounds enhance, stimulate, modulate and/or increase the immune response in a subject as well as inhibit growth, proliferation or metastasis of cancer cells in a subject (column 24, lines 5-23).
Lange et al. claim priority to Provisional Application 62/538,123, filed July 28, 2017.  The provisional application discloses the genus of compounds of formula (I) on pages 11-20.  The provisional application discloses specific compounds in Table 1 (pages 48-50).  The provisional application discloses pharmaceutical compositions comprising the compounds together with pharmaceutical carriers, diluents or excipients {paragraphs [0054]-[0058] on pages 21-22}.  The provisional application discloses that the compounds enhance, stimulate, modulate and/or increase the immune response in a subject as well as inhibit growth, proliferation or metastasis of cancer cells in a subject {paragraphs [0074]-[0076] on page 27}. 
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference between some of the compounds of Lange et al. and the compounds presently claimed is that some of the present claimed compounds are generically described in Lange et al.

Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (e.g., an immunomodulator).
At the very least, such renders at bar obvious as regards these structured compounds and, as regards homologous, isomeric, or other "similar" compounds encompassed in the claims, such are obvious, under 
35 U.S.C. § 103 over said reference(s) compounds.  In order to establish patentability in adjacent homologs and position isomers, there must at least be a comparative showing establishing distinguishing characteristics allegedly showing that claimed compounds are unobvious.  Ex parte Henkel, 130 USPQ 474 (Bd. Pat. App. & Int. 1960). 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the instant claimed invention, to prepare products embraced by Lange et al.  A person of ordinary skill in the art would have been motivated to prepare products embraced by Lange et al. to arrive at the present claimed products with the expectation of obtaining additional beneficial products which would be useful as immunomodulators.  The present claimed invention would have been suggested to one skilled in the art and therefore, the present claimed invention would have been obvious to one skilled in the art.


Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 12 is allowed over the prior art of record.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



June 16, 2022
Book XXVII, page 59